Citation Nr: 0334291	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for service-connected lumbosacral strain, to include the 
issue of whether the reduction to a 10 percent rating was 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1997 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO, 
which implemented the RO's January 2002 proposed reduction, 
from a 20 percent evaluation to a 10 percent evaluation, for 
the veteran's service-connected lumbosacral strain, effective 
from August 1, 2002.  


REMAND

There was a significant change in the law pertinent to the 
appeal, of which the veteran has been provided no notice.  On 
November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not "well grounded."  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A review of the claims folder reveals that the veteran has 
been provided no notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 (2002).  Moreover, the veteran has not been 
advised what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate her 
assertions and claim on appeal, and she was not given notice 
as to what evidence, if any, she is expected to obtain and 
submit on her own, and what evidence VA will retrieve.  
Accordingly, due notice of VCAA must be provided, as 
interpreted by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  

Additionally, the veteran, through her representative, 
asserts that the VA examination of January 2003 was 
inadequate, and she has requested that she be provided 
another VA examination of her service-connected lumbosacral 
strain.  The argument is made that the January 2003 
examination was inadequate since the examiner failed to 
provide an opinion as to how the veteran's back condition 
affects her "daily activities."  While the Board finds that 
another examination might prove helpful in the case, the 
January 2003 VA examination is not inadequate for the reason 
advanced by the veteran and her representative.  To the 
contrary, upon VA examination in January 2003, a medical 
history was taken, wherein the veteran stated she was able to 
perform, "all...daily activities."  This statement is clear, 
and requires no further clarification.  The Board adds that 
X-rays revealed no significant abnormalities, and muscle 
strength was full.  The Board notes, however, that the 
veteran reported "pains and tightness" in the back with any 
type of prolonged walking, standing, or sitting, and she 
takes Tylenol "during severe pain," along with use of heat 
and bed rest.  The Board observes that the frequency of such 
flare-ups of severe back pain-those occasions when the 
veteran experiences severe pain requiring Tylenol, the use of 
heat, and bed rest-was not ascertained on VA examination in 
January 2003.  Additionally, the examiner's reference to 
"tightness" is unclear, particularly in light of the fact 
that the veteran and her representative have asserted that 
she experiences muscle spasm-a most pertinent finding 
contained in the diagnostic criteria at 38 C.F.R. § 4.71a. 
Diagnostic Code 5295, regarding the ratings at issue.  The 
January 2003 VA examination report notes only pain and 
"tightness" at the level of L4-L5 upon range of motion 
testing, with no reference to any muscle spasm.  The examiner 
who conducted the January 2003 examination should be asked to 
clarify his findings, specifically to include whether any 
muscle spasm was present, and the frequency and duration of 
flare-ups of low back pain.  Another VA examination should 
also be scheduled in conjunction with this development.  



For these reasons, the case is remanded for the following 
development:  

1.  The RO should contact the veteran and 
her representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claim on appeal.  
That is, the veteran should be 
specifically advised what information and 
medical or lay evidence, not previously 
submitted, is necessary to substantiate 
her assertions and claim on appeal, with 
notice as to what evidence, if any, she 
is expected to obtain and submit on her 
own, and what evidence VA will retrieve.  
The VCAA notice must be in compliance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran should 
be provided an adequate time in which to 
respond to the VCAA notice.  

2.  In conjunction with the above, the RO 
should contact the veteran and request 
that she submit the names, addresses, and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who treated her for back pain or any 
related symptomatology, from August 2001 
to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from August 2001 
to the present--if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  

4.  The examiner who conducted the 
January 2003 examination of the veteran 
should be contacted and asked to clarify 
his findings, specifically to include 
whether any muscle spasm was present at 
that time, and to clarify as to the 
frequency and duration of the veteran's 
reported flare-ups of low back pain.  If 
this can not be done, for any reason, 
then appropriate documentation should be 
maintained in the claims file.  

5.  The veteran should be scheduled for a 
complete VA orthopedic examination to 
determine the full nature and severity of 
her service-connected lumbosacral strain 
pathology, separate and apart from 
service-connected bursitis of the right 
and left hips.  All indicated tests and 
studies should be performed, to include 
X-ray studies of the lumbar spine.  The 
claims folder must be made available to 
the examiner for use in the study of the 
case, and the VA examination report 
should reflect a meaningful review of 
such documented clinical history.  Based 
on his/her review of the documented 
clinical history, and current complaints, 
the examiner is to determine the 
existence of any muscle spasm, as well as 
the frequency, duration and severity of 
any flare-ups of low back pain.  The 
examiner is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence, in 
terms compatible with 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

6.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include consideration of the evidence 
received or submitted since the May 2003 
supplemental statement of the case 
(SSOC), as well as matters raised in this 
remand, including reference to and 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 
and 4.59, and Diagnostic Code 5295.  If 
the decision, in whole or in part, 
remains adverse to the veteran, she and 
her representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


